UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53815 ALTEGRIS QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE 27-0473854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (858) 459-7040 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Operations 6 Statements of Changes in Partners’ Capital (Net Asset Value) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. REMOVED AND RESERVED 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 30 Rule 13a–14(a)/15d–14(a) Certifications 31 Section 1350 Certifications 32 PART I – FINANCIAL INFORMATION Item 1: Financial Statements. ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION SEPTEMBER 30, 2011 (Unaudited) and DECEMBER 31, 2010 (Audited) ASSETS Equity in Newedge USA, LLC account: Cash $ $ Unrealized gain (loss) on open commodity futures contracts ) Cash and cash equivalents Investment securities at value (cost - $112,313,793 and $115,456,903) Receivable from General Partner (Note 2) 0 Interest receivable Total assets $ $ LIABILITIES Commissions payable $ $ Management fee payable (Note 2) Administrative fee payable (Note 2) Service fees payable (Note 2) Incentive fees payable Redemptions payable Subscriptions received in advance Other liabilities Total liabilities PARTNERS' CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners' capital (Net Asset Value) Total liabilities and partners' capital $ $ See accompanying notes 1 ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 4/4/2013 Federal Farm Credit Bank, 0.84% $ % 5/2/2013 Federal Farm Credit Bank, 0.75% % 11/10/2011 Federal Home Loan Bank, 0.09% % 4/2/2012 Federal Home Loan Bank, 0.17% % 5/18/2012 Federal Home Loan Bank, 1.125% % 7/18/2012 Federal Home Loan Bank, 0.25% % 9/14/2012 Federal Home Loan Bank, 0.20% % 11/16/2012 Federal Home Loan Bank, 0.50% % 5/9/2013 Federal Home Loan Bank, 0.75% % 10/3/2011 Federal Home Loan Bank Disc Note, 0.00% % 10/26/2011 Federal Home Loan Bank Disc Note, 0.06% % 4/29/2013 Federal Home Loan Mortgage Corporation, 0.70% % 2/13/2012 Federal Home Loan Mort Corp Disc Note, 0.18% % 5/29/2012 Federal Home Loan Mort Corp Disc Note, 0.20% % 12/28/2011 Federal National Mort Assoc Disc Note, 0.01% % 4/20/2012 Federal National Mortgage Association, 1.875% % 11/1/2012 Federal National Mortgage Association, 0.55% % 11/9/2012 Federal National Mortgage Association, 0.625% % Total U.S. Government Agency Bonds and Notes (cost - $61,537,544) % Corporate Notes $ 10/6/2011 American Honda Finance Disc Note, 0.11% % 10/4/2011 Argento Variable Funding Corp Disc Note, 0.26% % 10/3/2011 Bank of Nova Scotia Disc Note, 0.01% % 10/21/2011 BMO Capital Markets Corp Disc Note, 0.09% % 10/3/2011 Cancara Asset Securitization LLC Disc Note, 0.26% % 10/14/2011 Danaher Corp Disc Note, 0.13% % 10/14/2011 General Electric Capital Corp Disc Note, 0.09% % 10/7/2011 Grampian Funding LLC Disc Note, 0.25% % 10/14/2011 Mizuho Funding LLC Disc Note, 0.20% % 10/20/2011 Mont Blanc Capital Disc Note, 0.27% % 10/27/2011 National Australian Bank Disc Note, 0.11% % 10/21/2011 Norinchukin Bank Disc Note, 0.26% % 10/6/2011 PACCAR Financial Corp Disc Note, 0.11% % 10/7/2011 State Street Bank & Trust Disc Note, 0.13% % 10/6/2011 Sumitomo Mutsui Banking Corp Disc Note, 0.21% % 10/11/2011 Suncorp Group Ltd Disc Note, 0.28% % 10/6/2011 Tasman Funding Inc Disc Note, 0.28% % 10/20/2011 Thames Asset Global Disc Note, 0.28% % 10/6/2011 Toronto-Dominion Holdings Disc Note, 0.12% % 10/20/2011 Toyota Motor Credit Corp Disc Note, 0.10% % 10/24/2011 Wal-Mart Stores Inc Disc Note, 0.04% % Total Corporate Notes (cost - $50,776,249) % Total Investment Securities (cost - $112,313,793) $ % See accompanying notes 2 ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) SEPTEMBER 30, 2011 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Nov 11 - Dec 11 21 $ ) )% Currencies Dec 11 % Energy Nov 11 35 ) )% Interest Rates Dec 11 % Metals Dec 11 - Jan 12 18 ) )% Stock Indices Oct 11 - Dec 11 ) )% Total Long Futures Contracts ) )% Short Futures Contracts: Agriculture Dec 11 - Mar 12 15 % Currencies Dec 11 % Energy Nov 11 5 % Interest Rates Dec 11 - Jun 12 95 % Metals Dec 11 20 % Stock Indices Dec 11 6 % Treasury Rates Dec 11 ) )% Total Short Futures Contracts % Total Futures Contracts $ ) )% See accompanying notes 3 ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Audited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 6/8/2012 Federal Farm Credit Bank, 0.64% $ % 6/14/2012 Federal Farm Credit Bank, 1.11% % 8/2/2012 Federal Farm Credit Bank, 0.73% % 10/4/2012 Federal Farm Credit Bank, 0.60% % 11/9/2012 Federal Farm Credit Bank, 0.50% % 4/26/2012 Federal Farm Credit Bank Discount Note, 0.375% % 12/30/2011 Federal Home Loan Bank, 0.50% % 8/23/2012 Federal Home Loan Bank, 0.50% % 10/18/2012 Federal Home Loan Bank, 0.625% % 11/15/2012 Federal Home Loan Bank, 0.625% % 7/26/2012 Federal Home Loan Mortgage Corporation, 1.00% % 7/8/2011 Federal National Mort Assoc Disc Note, 0.41% % 7/12/2012 Federal National Mortgage Association, 1.05% % 9/17/2012 Federal National Mortgage Association, 0.75% % 11/1/2012 Federal National Mortgage Association, 0.55% % 11/9/2012 Federal National Mortgage Association, 0.625% % 12/13/2012 Federal National Mortgage Association, 0.80% % Total U.S. Government Agency Bonds and Notes (cost - $56,256,230) % Corporate Notes $ 1/3/2011 Atmos Energy Corp Disc Note, 0.28% % 1/3/2011 Autozone Inc Disc Note, 0.32% % 1/7/2011 Autozone Inc Disc Note, 0.30% % 1/5/2011 Avery Dennison Corp Disc Note, 0.30% % 1/3/2011 Bank of America Repo, 0.07% % 1/4/2011 Barclays US Fund Corp Disc Note, 0.23% % 1/20/2011 Conocophillips Qatar F Disc Note, 0.26% % 1/12/2011 Credit Agricole N A Disc Note, 0.28% % 1/3/2011 Dentsply Intl Inc, 0.32% % 1/5/2011 Dexia Delaware LLC Disc Note, 0.34% % 1/7/2011 Nissan Mtr Accp CP Disc note, 0.21% % 1/3/2011 Pacificorp Disc Note, 0.30% % 1/12/2011 Philip Morris Intl Inc Disc Note, 0.21% % 1/5/2011 Prudential Funding Corp Disc Note, 0.30% % 1/3/2011 Societe Generale North America Inc Disc, 0.10% % 1/12/2011 Societe Generale North America Inc Disc, 0.27% % 1/3/2011 Spectra Energy Captl Disc Note, 0.38% % 1/5/2011 Spectra Energy Captl Disc Note, 0.35% % 1/11/2011 Svenska Handlsbn S Bank Disc Note, 0.24% % Total Corporate Notes and Repurchase Agreements (cost - $59,200,673) % Total Investment Securities (cost - $115,456,903) $ % See accompanying notes 4 ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2010 (Audited) Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Mar-11 4 $ % Currencies Mar-11 % Energy Feb-11 % Interest Rates Mar 11 - Jun 11 % Stock Indices Jan 11 - Mar 11 % Treasury Rates Mar-11 % Total Long Futures Contracts % Short Futures Contracts: Agriculture Feb 11 - Mar 11 ) )% Currencies Mar-11 37 ) )% Energy Jan-11 5 ) )% Interest Rates Mar-11 68 ) )% Metals Feb 11 - Mar 11 56 ) )% Stock Indices Mar-11 % Treasury Rates Mar-11 13 ) )% Total Short Futures Contracts ) )% Total Futures Contracts $ % See accompanying notes 5 ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Three Months Ended Nine Months Ended September 30, September 30, TRADING (LOSSES) Gain (loss) on trading of commodity futures Realized $ ) Change in unrealized ) ) Brokerage commissions ) Gain (loss) from trading futures ) ) Gain (loss) on trading of securities Realized Change in unrealized ) Gain (loss) from trading securities ) Foreign currency gains (losses) Total trading gains (losses) ) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee (Note 2) Service fees (Note 2) Incentive fees Professional fees Administrative fee (Note 2) Organization and initial offering expenses 0 0 Other expenses 0 0 Total expenses before operating expense cap Expenses exceeding operating expense cap (Note 2) 0 ) 0 ) Net expenses Net investment income (loss) NET INCOME (LOSS) $ $ $ ) $ ) See accompanying notes 6 ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Limited Partners Total Class A Class B Institutional Interests Special Interests General Partner Balances at December 31, 2010 $ Transfers 0 ) ) - - Capital additions - - Capital withdrawals ) - Net income (loss) for the nine months ended September 30, 2011 ) Offering costs, net of reimbursements ) - Balances at September 30, 2011 $ - $ Balances at December 31, 2009 $ Transfers 0 ) - - Capital additions - - Capital withdrawals ) - Net income (loss) for the nine months ended September 30, 2010 ) Offering costs, net of reimbursements ) - Balances at September 30, 2010 $ See accompanying notes 7 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS NOTE 1 -ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES General Description of the Partnership Altegris QIM Futures Fund, L.P. (“Partnership”) (formerly APM – QIM Futures Fund, L.P.) was organized as a Delaware limited partnership in June 2009.The Partnership's general partner is Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) ("General Partner").The Partnership speculatively trades commodity futures contracts, and may trade options on futures contracts, forward contracts and other commodity interests.The objective of the Partnership’s business is appreciation of its assets. It is subject to the regulations of the Commodity Futures Trading Commission (the “CFTC”), an agency of the United States (“U.S.”) Government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and Futures Commission Merchants (brokers) through which the Partnership trades. Method of Reporting The Partnership follows accounting standards set by the Financial Accounting Standards Board, commonly referred to as the “FASB”. The FASB sets generally accepted accounting principles (“GAAP”) that the Partnership follows to ensure consistent reporting of the Partnership’s financial condition, results of operations, and changes in partners’ capital. References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification referred to as “ASC”. The Partnership’s financial statements are presented in accordance with U.S. generally accepted accounting principles (“GAAP”), which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates. The accompanying unaudited condensed financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the U.S. Securities and Exchange Commission (the “SEC”) and, therefore, do not include all information and footnote disclosure required under GAAP. The financial information included herein is unaudited, however, such financial information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of the financial statements for the interim period. Cash and Cash Equivalents Cash and cash equivalents includes cash and other highly liquid investments with financial institutions containing original maturity dates of 90 days or less.A portion of the cash designated as Equity in Newedge USA, LLC is restricted and held as margin collateral for futures transactions. 8 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basis of Accounting Security transactions are recorded on the trade date.Realized gains and losses from security transactions are determined using the identified cost method.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions and other trading fees are reflected as an adjustment to cost or proceeds at the time of the transaction.Interest income is recorded on the accrual basis. Gains or losses on futures contracts and options on futures contracts are realized when contracts are liquidated.Net unrealized gains or losses on open contracts (the difference between contract trade price and quoted market price) are reflected in the statement of financial condition.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions on futures and options on futures contracts include other trading fees and are charged to expense when contracts are opened. Fair Value The Partnership values its investments in accordance with Accounting Standards Codification 820 – Fair Value Measurements (“ASC 820”). Under ASC 820, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Partnership uses various valuation approaches. ASC 820 establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Partnership. Unobservable inputs reflect the Partnership’s assumption about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: 9 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Partnership has the ability to access. Because valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these assets and liabilities does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of valuation techniques and observable inputs can vary among assets and liabilities and is affected by a wide variety of factors, including the type of asset or liability, whether the asset or liability is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the asset or liability existed. Accordingly, the degree of judgment exercised by the Partnership in determining fair value is greatest for assets and liabilities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined by the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Partnership’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Partnership uses prices and inputs that are current as of the measurement date, including during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many assets and liabilities. This condition could cause an asset or liability to be reclassified to a lower level within the fair value hierarchy. 10 ALTEGRIS QIM FUTURES FUND, L.P NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) The Partnership values futures and options on futures contracts at the closing price of the contract’s primary exchange.The Partnership includes futures and options on futures contracts in Level 1 of the fair value hierarchy. The fair value of U.S. Government agency bonds and notes is generally based on quoted prices in active markets. When quoted prices are not available, fair value is determined based on a valuation model that uses inputs that include interest-rate yield curves, cross-currency-basis index spreads, and country credit spreads similar to the bond in terms of issue, maturity and seniority. U.S. Government agency bonds and notes are generally categorized in Levels 1 or 2 of the fair value hierarchy. The fair value of corporate notes is estimated using recently executed transactions, market price quotations (where observable), notes spreads or credit default swap spreads. The spread data used are for the same maturity as of the notes. If the spread data does not reference the issuer, then data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models with yield curves, notes, or single-name credit default swap spreads and recovery rates based on collateral values as key inputs. These valuation methods represent both a market and income approach to fair value measurement. Corporate notes are generally categorized in Level 2 of the fair value hierarchy. In instances where significant inputs are unobservable, they are categorized in Level 3 of the hierarchy. 11 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) The following table presents information about the Partnership’s assets and liabilities measured at fair value as of September 30, 2011 and December 31, 2010: September 30, 2011 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of September 30, 2011 Assets U.S. Government agency bonds and notes $ $
